Exhibit 10.1

 

Execution Version (2)

 

SECOND AMENDED AND RESTATED ESCROW AGREEMENT

 

THIS SECOND AMENDED AND RESTATED ESCROW AGREEMENT (the “Agreement”) made and
entered into as of the 17th day of October, 2012 (the “Effective Date”), by and
among Clarion Partners Property Trust Inc. (the “Company”), ING Investments
Distributor, LLC (the “Dealer Manager”), and BNY Mellon Investment Servicing
(US) Inc., as escrow agent (the “Escrow Agent” or “BNYM”), amends and restates
that certain First Amended and Restated Escrow Agreement dated May 12, 2011, as
amended by the First Amendment to the Amended and Restated Escrow Agreement
dated February 3, 2012 (collectively, the “Prior Escrow Agreement”).

 

RECITALS

 

WHEREAS, the Company proposes to offer for sale (the “Initial Offering”), on a
continuing basis, up to $2,250,000,000 in shares of the Company’s common stock,
par value $0.01 per share, some of which will be designated as Class A and some
of which will be designated as Class W (collectively the “Shares”), pursuant to
the terms of the prospectus (the “Prospectus”) contained in the Company’s
Registration Statement on Form S-11, filed with the Securities and Exchange
Commission (“SEC”) under the Securities Act of 1933, as amended (the “Securities
Act”), and initially dated February 8, 2010, as it may be amended from time to
time (“Registration Statement”);

 

WHEREAS, the Dealer Manager, a registered broker-dealer and member of the
Financial Industry Regulatory Authority (“FINRA”), has agreed to serve as the
dealer manager for the Initial Offering and will offer the Shares through other
registered broker-dealers that are members of FINRA (the “Dealers”);

 

WHEREAS, it is anticipated that, commencing on the date that the Company first
offers Shares for sale to the public in the registered offering represented by
the Registration Statement (the “Initial Offering Date”), investors will submit
orders for the purchase of Shares in the Initial Offering (“Investors”) and in
connection with such orders will tender payment for such Shares (“Share
Payments”). Such purchase orders will be contingent upon (i) their respective
acceptances by the Company; (ii) the Company’s acceptance of purchase orders for
Shares in the Initial Offering that, when combined with the Company’s acceptance
of subscriptions for shares of the Company in a private placement conducted
after the Effective Date pursuant to an exemption from registration under
Section 4(2) of the Securities Act (a “Private Placement”), result in an
aggregate amount of proceeds, without including any Excepted Amount (as defined
below), for the purchase of Company shares at least equal to the Minimum
Offering Amount (as defined below) before November 12, 2012 (such date being
hereinafter, the “Minimum Offering Termination Date”, “Initial Minimum Offering
Termination Date” and “Maximum Extension Date”); and (iii) a determination by
the Company’s board of directors that it is in the best interest of the
stockholders of the Company to cause the proceeds to be released to the Company
so that it may commence operations. “Minimum Offering Amount” is hereby defined
to be $10,000,000, except that respect to Pennsylvania Subscribers (as defined
in Section 5(a) below) it is defined to be $66,700,000 and with respect to
Additional Jurisdiction Subscribers (as defined in Section 5(b) below) it is
defined to be for the subscribers of each particular Additional Jurisdiction the
applicable amount that is specified in the relevant Written Instruction
contemplated by Section 5(b). “Excepted Amount” is hereby defined to mean the
sum of (i) and (ii), where (i) is the amount of Collected Funds (as defined in
Section 4(a) below) attributable to Pennsylvania Subscribers if Collected Funds
as of the particular date of determination do not equal or exceed $66,700,000,
and (ii) is the amount of Collected Funds attributable to Additional
Jurisdiction Subscribers of a particular Additional Jurisdiction (as defined in
Section 5(b) below) if Collected Funds do not exceed the Special Minimum Amount
(as defined in Section 5(b) below) set forth in the Prospectus delivered to BNYM
pursuant to Section 5(b);

 

1

--------------------------------------------------------------------------------


 

 

WHEREAS, the Company and the Dealer Manager desire to deposit Share Payments
with the Escrow Agent, to be held for the benefit of Purchasers (as defined in
Section 2(d) herein) and the Company until such time as the conditions to the
release of the proceeds described above have been met;

 

WHEREAS, the Escrow Agent has agreed to receive and hold in escrow all Share
Payments in accordance with this Agreement;

 

WHEREAS, the Escrow Agent is willing to accept appointment as the escrow agent
for only the expressed duties, terms and conditions outlined herein;

 

WHEREAS, the Parties entered into the Prior Escrow Agreement and now desire to
amend and restate the Prior Escrow Agreement on the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree to all
statements made above and as follows:

 

1.             Appointment of Escrow Agent. The Company and the Dealer Manager
hereby appoint the Escrow Agent to serve as escrow agent, and the Escrow Agent
hereby accepts such appointment, each in accordance with the terms of this
Agreement. The Company and the Dealer Manager hereby acknowledge that the status
of the Escrow Agent is that of agent only for the limited purposes set forth
herein, and hereby agree that they will not represent (i) that the Escrow Agent
has investigated the desirability or advisability of investment in the Shares or
has approved, endorsed or passed upon the merits of the investment therein, or
(ii) that the Escrow Agent serves in any other capacity, except as transfer
agent of the Fund (“Transfer Agent”) in accordance with the Transfer Agency
Services Agreement, dated as of March 14, 2012, between the Company and BNYM, as
such may be amended from time to time (“Transfer Agency Services Agreement”).
The Company and the Dealer Manager further agree that the name of the Escrow
Agent shall not be used in any manner in connection with the offer or sale of
the Shares other than to state that the Escrow Agent has agreed to serve as
escrow agent for the limited purposes set forth herein and as Transfer Agent.
The Escrow Agent acknowledges and agrees that the Consolidated DDA Account, the
Escrow (Eligible) Account, and the Escrow (Non-Eligible) Account (each as
defined at Exhibit B) (collectively, the “Accounts”), shall at all times be
accounts in a commercial banking institution as described in Section 8 below.

 

2.               Proceeds.

 

(a)           Except to the extent expressly provided otherwise by Section 5,
until the earlier to occur of (y) the Escrow Agent’s receipt of the Disbursement
Instruction (as defined in Section 4(b) below) or (z) the Minimum Offering
Termination Date:

 

(i)            Escrow Agent shall accept for deposit into the Consolidated DDA
Account, on behalf of a particular Investor, “Conforming Instruments”, which are
hereby defined to be personal checks of that Investor (i) payable to the order
of “BNY Mellon Investment Servicing (US) Inc., as escrow agent for Clarion
Partners Property Trust Inc.,” or a recognizable contraction or abbreviation
thereof reasonably acceptable to the Escrow Agent, (ii) which have been
delivered to Escrow Agent by the Company’s transfer agent (the “Transfer Agent”)
and (iii) with instructions of the Transfer Agent to deposit such personal check
into the Consolidated DDA Account; and

 

(ii)           Escrow Agent shall accept for deposit into the Consolidated DDA
Account “Conforming Wire Payments”, which are hereby defined to be funds sent by
wire transfer (i) with respect to which the Escrow Agent has been notified in
advance by the Transfer Agent to accept, and (ii) that have been transmitted
pursuant to wire instructions that are in the form set forth on Exhibit A.

 

2

--------------------------------------------------------------------------------


 

(b)           Escrow Agent shall not be obligated to accept for deposit into the
Consolidated DDA Account any Share Payment which is not a Conforming Instrument
or a Conforming Wire Payment. In the event Escrow Agent receives in connection
with the Initial Offering personal checks other than a Conforming Instrument or
other negotiable instruments or wire transfers other than a Conforming Wire
Payment, Escrow Agent may take any appropriate commercially reasonable action,
including (i) delivering any instrument which is not a Conforming Instrument to
the Transfer Agent, and (ii) refusing acceptance of or returning to the sending
institution any wire transfer which is not a Conforming Wire Payment.

 

(c)           Except to the extent expressly provided otherwise by Section 5,
following the earlier to occur of (i) the Escrow Agent’s receipt of the
Disbursement Instruction or (ii) the Minimum Offering Termination Date, and
notwithstanding any other provision of this Agreement: Escrow Agent will have no
obligation to accept any Share Payment for deposit into the Consolidated DDA
Account or for any other reason and the Escrow Agent’s only obligation with
respect to any Share Payment received after the Disbursement Instruction has
been received will be to notify the Transfer Agent of such and (i) deliver it to
the Transfer Agent in the case of personal checks or other negotiable
instruments, and (ii) refuse acceptance or return it to the sending institution
in the case of wire transfers.

 

(d)           By 5:00 PM (Eastern Time) of the business day following the
business day the Escrow Agent receives a Conforming Instrument or Conforming
Wire Payment (collectively, “Conforming Payments”) the Escrow Agent shall
deposit the Conforming Payment into the Consolidated DDA Account. Investors with
respect to whom the Escrow Agent has deposited one or more Conforming Payments
into the Consolidated DDA Account are referred to herein as “Purchasers”.

 

(e)           By 5:00 PM (Eastern Time) of the business day following the
business day the Escrow Agent has deposited a particular Conforming Payment into
the Consolidated DDA Account on behalf of a person who is eligible under Federal
banking law and Regulation D (“Regulation D”) of the Board of Governors of the
Federal Reserve System to hold a NOW account, the Escrow Agent shall transfer
amounts corresponding to such Conforming Payment into the Escrow (Eligible)
Account (as defined in Schedule B). By 5:00 PM (Eastern Time) of the business
day following the business day the Escrow Agent has deposited a particular
Conforming Payment into the Consolidated DDA Account on behalf of a person who
is not eligible under Federal banking laws and Regulation D to hold a NOW
account, the Escrow Agent shall transfer amounts corresponding to such
Conforming Payment into the Escrow (Non-Eligible) Account. Notwithstanding the
foregoing, in the event a Conforming Payment deposited into the Consolidated DDA
Account is subject to a funds availability restriction of the Depository Bank
(as defined in Exhibit B) greater than one day, the Escrow Agent shall instead
be obligated to transfer the funds represented by such Conforming Payment to the
Escrow (Non-Eligible) Account or the Escrow (Eligible) Account, as appropriate,
in accordance with the foregoing, by 5:00 PM (Eastern Time) of the business day
the funds availability restriction expires.

 

(f)            All Conforming Payments deposited into the Consolidated DDA
Account and transferred to the “Escrow Accounts” (which are hereby defined to
mean, collectively, the Escrow (Non-Eligible) Account and the Escrow (Eligible)
Account, whether such term is used in the singular or plural form), shall be
considered the property of the respective Purchasers and shall be held for the
benefit of such Purchasers and shall not be (i) commingled with the monies or
become an asset of the Company, or (ii) subject to any liens or charges by the
Company or the Escrow Agent, or judgments or creditors’ claims against the
Company, until released to the Company pursuant to the Disbursement
Instructions.

 

(g)           In the event that any Payment Instrument or Wire Transfer
deposited in the Consolidated DDA Account is subsequently returned or reversed
as uncollectible (“Uncollectible Amounts”) after the funds represented thereby
have been released by the Escrow Agent pursuant to this Agreement, the Dealer

 

3

--------------------------------------------------------------------------------


 

Manager or the Company shall, upon the request of the Escrow Agent, promptly
reimburse the Escrow Agent the full amount of the Payment Instrument or Wire
Transfer and any and all costs incurred in connection with the uncollectability
of funds, and the Escrow Agent shall deliver any such uncollectible Payment
Instrument to the party from whom the Escrow Agent has requested reimbursement
pursuant to this provision. Company and Dealer Manager shall be jointly and
severally liable to Escrow Agent for the foregoing payment obligation.

 

(h)           If the Escrow Agent receives a request for a full or partial
refund from any Purchaser which the Escrow Agent determines to be in good order
in accordance with applicable industry standards and legal requirements
(respectively, a “Full Refund Request” and a “Partial Refund Request”, and
collectively, “Refund Requests”) prior to receiving the Disbursement
Instruction, the Escrow Agent shall notify the Dealer Manager of the Refund
Request and return to the Purchaser:

 

(i)            if a Partial Refund Request, the amount of the requested refund,
without deduction for escrow expenses, or

 

(ii)           if a Full Refund Request: (A) the aggregate amount of all
Conforming Payments made by the Purchaser, together with all Allocable Interest
(as defined in Section 4(c) below), or (B) at the option of the Escrow Agent, if
all Conforming Payments were made with Payment Instruments and the relevant
Payment Instruments have not been tendered for deposit into the Consolidated DDA
Account, the relevant Payment Instruments.

 

The Escrow Agent shall have no liability with respect to a Refund Request it
receives after it receives the Disbursement Instruction and its sole duty with
respect to such a Refund Request shall be to deliver it to the Transfer Agent.

 

3.               Commencement Date of Services and Fees.

 

(a)           The Escrow Agent shall become obligated to perform the services
described in this Agreement, and shall become entitled to the fees provided for
herein for such services, only at such date and time as (i) the SEC declares the
Registration Statement effective, (ii) the Company commences taking purchase
orders from the public for Shares, and (iii) the Escrow Agent receives written
notification from the Company that the SEC has declared the Registration
Statement effective and the Company has commenced taking purchase orders for
Shares from the public. The receipt of such written notification shall be a
condition precedent to the Escrow Agent’s performance of any services under this
Agreement.

 

(b)           Except to the extent expressly provided otherwise by Section 5:
where this Agreement provides, either in words or in effect, for the Escrow
Agent to perform services up to the time it receives the Disbursement
Instruction or, in the absence of its receipt of the Disbursement Instruction,
the occurrence of the Minimum Offering Termination Date, the Escrow Agent shall,
in the absence of its receipt of the Disbursement Instruction, cease to perform
the relevant services on the Initial Minimum Offering Termination Date unless,
prior to the Initial Minimum Offering Termination Date, it receives written
notification from the Company that the Company’s board of directors has voted to
extend the Initial Minimum Offering Termination Date (“Extension Notice”), in
which case the Escrow Agent will continue to perform the relevant services
hereunder until the extended expiration date indicated in the Extension Notice,
but not longer than through the Maximum Extension Date.

 

(c)           In the event the Escrow Agent has ceased to perform services in
accordance with the foregoing sentence but receives an Extension Notice after
the Initial Minimum Offering Termination Date, it will resume performing
services hereunder until the extended expiration date indicated in the Extension
Notice, but not longer than through the Maximum Extension Date.

 

4

--------------------------------------------------------------------------------


 

 

(d)           If the Company’s board of directors extends the Initial Offering
in increments, then the process described in subsections (b) and (c) above shall
apply with respect to each incremental extension.

 

4.               Disbursement of Proceeds.

 

(a)           On or about 5:00 PM (Eastern Time) of the Minimum Offering
Termination Date (or, if not a business day, the next business day), and prior
thereto on a weekly basis or as otherwise reasonably requested by Company, the
Escrow Agent shall notify the Company of the aggregate amount of Conforming
Payments the Escrow Agent has received, adjusted for any Refund Requests,
Uncollected Amounts and Rejection Notifications (as defined in Section 4(e)
below) (the “Collected Funds”) as of such time and date or as of the time of the
request, as applicable (a “Collected Funds Notice”). The Collected Funds Notice
given by the Escrow Agent pursuant to the foregoing sentence with respect the
Minimum Offering Termination Date is referred to herein as the “Termination Date
Collected Funds Notice”. If as of 5:00 PM (Eastern Time) on any business day
prior to the Minimum Offering Termination Date the Collected Funds are equal to
or greater than the Minimum Offering Amount, the Escrow Agent shall promptly
deliver notice to the Company and the Dealer Manager stating the amount of the
Collected Funds (the “Minimum Offering Amount Notice”). The terms of this
Section 4(a) shall apply except to the extent expressly provided otherwise by
Section 5.

 

(b)           (1)           If:

 

(A)          after delivering to the Company a Minimum Offering Amount Notice or
a Termination Date Collected Funds Notice indicating Collected Funds equal to or
exceeding the Minimum Offering Amount, the Escrow Agent receives the
Disbursement Instruction (as defined below), or

 

(B)           after delivering a Collected Funds Notice to the Company, the
Escrow Agent receives from the Company on or prior to the Minimum Offering
Termination Date (A) a Private Placement Proceeds Notice (as defined below)
followed by the Disbursement Instruction, or (B) a single written document
constituting both a Private Placement Proceeds Notice and the Disbursement
Instruction;

 

(2)           Then the Escrow Agent shall, by 5:00 PM (Eastern Time) of the
business day following the business day that the Escrow Agent has transferred
all amounts to the Escrow (Non-Eligible) Account and the Escrow (Eligible)
Account, as appropriate, as required by Section 2(e), transfer the entire
balance in the Escrow Accounts to the Fund Custodian (as defined below), and
provide the Transfer Agent with a list that includes the name of each Purchaser,
the number and class of Shares purchased by such Purchaser, the aggregate Share
Payments remitted by such Purchaser, and such Purchaser’s Allocable Interest
(defined below). “Fund Custodian” means The Bank of New York Mellon acting as
the Company’s cash and securities custodian pursuant to the Global Custody
Agreement, dated as of June 15, 2010, between the Company and The Bank of New
York Mellon.

 

(3)           (A)          “Disbursement Instruction” is here by defined to mean
a Written Instruction to the Escrow Agent from the Company citing this Section
4(b) and instructing the Escrow Agent to disburse to the Fund Custodian either
(i) the entire balance in the Escrow Accounts or (ii) the balance in the Escrow
Account not attributable to certain Excepted Subscribers (as defined in Section
5(b) below), expressly designating the jurisdictions of the Excepted Subscribers
in such Written Instructions.

 

5

--------------------------------------------------------------------------------


 

(B)           “Private Placement Proceeds Notice” is hereby defined to mean a
written notification stating that the Company has accepted subscriptions for
shares of the Company after the Effective Date in a Private Placement the
proceeds of which, when aggregated with the amount of Collected Funds, excluding
any Excepted Amounts, equals or exceeds the Minimum Offering Amount.

 

(4)           The terms of this Section 4(b) shall apply except to the extent
expressly provided otherwise by Section 5.

 

(c)           Purchasers shall be entitled to a pro rata share of the aggregate
interest earned by balances in the Escrow Accounts (“Interest”), with such pro
rata share determined by reference to the amount of Conforming Payments made by
each Purchaser and deposited in the Escrow Accounts and the period of time each
such amount was held in, as appropriate, the Escrow (Eligible) Account or Escrow
(Non-Eligible) Accounts (assuming in all cases a one-day funds availability
restriction on Conforming Payments) (“Allocable Interest”). In the absence of
commercially reasonable Written Instructions from the Company directing the
Escrow Agent with respect to the methodology for calculating the Allocable
Interest of each Purchaser, the Escrow Agent may employ any commercially
reasonable methodology for calculating the pro rata share of Allocable Interest
of each Purchaser.

 

(d)           If the Termination Date Collected Funds Notice indicates an amount
of Collected Funds that does not equal or exceed the Minimum Offering Amount,
and the Company does not deliver to the Escrow Agent by 6:00 PM of the Minimum
Offering Termination Date a Private Placement Proceeds Notice, the Escrow Agent
shall within a reasonable time following the Minimum Offering Termination Date,
but in no event more than fifteen (15) days after the Minimum Offering
Termination Date, send to each Purchaser by first-class mail a covering letter
furnished by the Company or Dealer Manager and (i) a check in an aggregate
amount equal to all Conforming Payments paid by such Purchaser (and not
refunded) together with any Allocable Interest, or (ii) at the option of the
Escrow Agent, if all Conforming Payments of a Purchaser were made by Conforming
Instruments and the relevant Conforming Instruments have not been tendered for
deposit into the Consolidated DDA Account, then the relevant Conforming
Instruments. In addition, the Escrow Agent shall deliver to the Company a list
that includes the name of each Purchaser, the number and class of Shares
purchased by such Purchaser, the aggregate Share Payments remitted by such
Purchaser, and such Purchaser’s Allocable Interest.

 

(e)           In the event the Escrow Agent receives written notification from
the Company or Dealer Manager that a Purchaser’s purchase order for Shares has
been rejected (“Rejection Notification”) prior to its receipt of the
Disbursement Instruction, the Escrow Agent shall no later than the fifth (5th)
business day following receipt of the Rejection Notification send to the
Purchaser by first-class mail a covering letter furnished by the Company or
Dealer Manager and (i) a check in an aggregate amount equal to all Conforming
Payments paid by such Purchaser (and not refunded) together with any Allocable
Interest, or (ii) at the option of the Escrow Agent, if all Conforming Payments
of the Purchaser were made by Conforming Instruments and the relevant Conforming
Instruments have not been deposited into the Consolidated DDA Account, then the
relevant Conforming Instruments. The Escrow Agent shall have no duty or
liability with respect to a Rejection Notification it receives after it receives
the Disbursement Instruction.

 

5.               Distribution of Funds from Subscribers Residing in Certain
Jurisdictions.

 

(a)           Pennsylvania.

 

(1)           The Escrow Agent shall not be obligated to accept and process
purchase orders from any Investor with a connection to Pennsylvania such that
Collected Funds must aggregate $66,700,000 or more before

 

6

--------------------------------------------------------------------------------


 

the Company may accept purchase orders from that Investor (a “Pennsylvania
Subscriber”) unless the Escrow Agent (i) determines that it possesses the
policies, processes, controls, processing and recordkeeping system
functionalities and trained personnel required to comply with the procedures at
a level of performance comparable to its performance of other services under
this Agreement, and (z) notifies the Company in writing that it agrees to accept
and process purchase orders from Pennsylvania Subscribers.

 

(2)           The terms of this Section 5(a)(2) shall apply in the event the
Disbursement Instruction expressly directs the Escrow Agent not to disburse to
the Fund Custodian amounts in the Escrow Account attributable to Pennsylvania
Subscribers:

 

(i)            The Escrow Agent will continue to process purchase orders for
Shares from Pennsylvania Subscribers in accordance with the terms of this
Agreement applicable to such processing until the “Pennsylvania Termination
Date”, which is hereby defined to be the earlier of (i) the Escrow Agent’s
receipt of the Pennsylvania Disbursement Instruction (as immediately defined
below), (ii) the termination of the Initial Offering by the Company, or (iii)
the date which follows the Initial Offering Date by 365 days. The “Pennsylvania
Disbursement Instruction” is hereby defined to mean a Written Instruction from
the Company instructing the Escrow Agent to disburse amounts in the Escrow
Account attributable to Pennsylvania Subscribers to the Fund Custodian;

 

(ii)           In the event the Escrow Agent receives the Pennsylvania
Disbursement Instruction it will act in accordance with the procedures set forth
in Section 4(b)(2) with respect to the Disbursement Instruction;

 

(iii)          In the event the Company at any time prior to the Pennsylvania
Termination Date in a Written Instruction to the Escrow Agent lists Pennsylvania
Subscribers and directs the Escrow Agent to cancel one or more purchase orders
for Shares submitted by such Pennsylvania Subscribers, the Escrow Agent shall
promptly process such instruction in accordance with Section 2(h) above; and

 

(iv)          In the event the Pennsylvania Termination Date is an event other
than the Escrow Agent’s receipt of the Pennsylvania Disbursement Instruction,
the Escrow Agent shall act in accordance with Section 4(d) with respect to
amounts in the Escrow Account attributable to Pennsylvania Subscribers.

 

(b)           Jurisdictions Other Than Pennsylvania. In the event the Company
provides the Escrow Agent with (i) a Prospectus dated after the Effective Date
which discloses that the Initial Offering will be open to residents of one or
more jurisdictions other than Pennsylvania that require the minimum amount of
total subscriptions in a public offering to be greater than $10,000,000 for
residents of such jurisdiction to purchase securities in that public offering
(such minimum amounts being “Special Minimum Amounts”; and such jurisdictions
being “Additional Jurisdictions”), and (ii) Written Instructions directing the
Escrow Agent to follow procedures with respect to such jurisdictions and such
procedures are different from or in addition to the procedures provided for in
this Agreement, then the Escrow Agent shall not be obligated to accept and
process purchase orders from Investors with a connection to particular
Additional Jurisdiction such that Collected Funds must aggregate more than
$10,000,000 before the Company may accept purchase orders from that Investor
(“Additional Jurisdiction Subscriber”, and together with Pennsylvania
Subscribers, the “Excepted Subscribers”) unless it (y) determines that it
possesses the policies, processes, controls, processing and recordkeeping system
functionalities and trained personnel required to comply with the procedures at
a level of performance comparable to its performance of other services under
this Agreement, and (z) notifies the Company in writing that it agrees to accept
and process purchase orders from Additional Jurisdiction Subscribers, specifying
by name the Additional Jurisdiction the consent

 

7

--------------------------------------------------------------------------------


 

applies to. Thereafter, the Escrow Agent shall follow for each Additional
Jurisdiction the procedures set forth in Section 4(b)(2) as if the Additional
Jurisdiction were Pennsylvania.

 

6.               Duties and Liabilities of the Escrow Agent.

 

(a)           The duties, responsibilities and obligations of the Escrow Agent
are purely ministerial in nature and shall be limited to those expressly set
forth herein and no duties, responsibilities, covenants or obligations,
fiduciary or otherwise, shall be inferred or implied, against the Escrow Agent
by reason of this Agreement. The Escrow Agent shall not be subject to, nor
required to comply with, any other agreement between or among the Company or to
which the Company is a party, even though reference thereto may be made herein,
or to comply with any direction or instruction (other than those expressly
contained herein or Written Instructions delivered pursuant to this Agreement
and in accordance with applicable requirements) from the Company or the Dealer
Manager. The Escrow Agent shall be under no duty to determine whether the
Company or the Dealer Manager is complying with requirements of this Agreement
or the Prospectus in tendering to the Escrow Agent the Share Payments or in
connection with any other matter or action or inaction of any nature.

 

(b)           The Escrow Agent shall have the right to perform any of its duties
hereunder through its agents, attorneys, custodians or nominees; provided that
the Escrow Agent shall at all times have ultimate responsibility for performing
its obligations under this Agreement.

 

(c)           The Escrow Agent may conclusively rely upon and shall be protected
in acting upon any statement, certificate, notice, request, consent, order or
other document reasonably believed by it to be genuine and to have been signed
or presented by the proper party or parties.

 

(d)           The Escrow Agent shall not be under any duty or obligation to
inquire into and shall not be liable for the validity, authority, truthfulness,
accuracy, sufficiency, correctness, genuineness, or lack of any of the
foregoing, of any asset deposited with it or of any statement, certificate,
notice, request, instruction, direction, document, instrument, consent, order or
information which the Escrow Agent reasonably believes to be genuine.

 

(e)           The Escrow Agent shall be under no obligation to institute or
defend any action, suit or proceeding in connection with this Agreement unless
first indemnified to its satisfaction. The Escrow Agent may consult and hire
counsel in respect of any question arising under this Agreement, and the Escrow
Agent shall not be liable for any action taken or omitted in good faith upon
advice of such counsel. The Escrow Agent shall have the right to seek an
adjudication in a court of competent jurisdiction as to the respective rights of
the parties hereto and shall not be held liable by any party hereto for any
delay or the consequences of any delay occasioned by such resort to court. The
expenses associated with such retention of counsel shall be borne by the Company
and Dealer Manager, jointly and severally.

 

(f)            In the event the Escrow Agent determines that it requires
instructions from the Company or Dealer Manager in order for it to perform a
service or obligation hereunder in circumstances where the manner of performing
the service or obligation is not expressly provided for herein or in the
standard operating procedures of the Escrow Agent, the Escrow Agent may require
the Company or Dealer Manager, as the case may be, to furnish Written
Instructions acceptable to the Escrow Agent in its sole discretion, with such
acceptance to be indicated by the signature of an Authorized Person of the
Escrow Agent (“Conforming Written Instructions”) and may refrain from acting (or
omitting an action) in connection with such a service or obligation until
receiving such Conforming Written Instruction. Escrow Agent’s obligation to act
on Written Instructions is limited to acting on Conforming Written Instructions.
The Escrow Agent shall be entitled to assume that any Written Instruction
received

 

8

--------------------------------------------------------------------------------


 

hereunder is not in any way inconsistent with the provisions of the Company’s
charter or other governing instruments or this Agreement or of any vote,
resolution or proceeding of the Company’s or Dealer Manager’s Board of
Directors, unless and until the Escrow Agent receives Written Instructions to
the contrary.

 

(g)           Subject to the terms of this Section 6, the Escrow Agent shall be
liable to the Company and Dealer Manager (or any person or entity claiming
through either) only to the extent the Loss (defined below) to the Company or
Dealer Manager is finally adjudicated to have directly resulted from or been
caused by the Escrow Agent’s own intentional misconduct, bad faith or gross
negligence with respect to its duties under this Agreement.

 

(h)           Notwithstanding any other provision of the Agreement, neither
party, nor its affiliates nor any of its or their directors, officers,
employees, agents or subcontractors shall be liable under any theory of tort,
contract, strict liability or other legal or equitable theory for lost profits,
for exemplary, punitive, special, incidental, indirect or consequential damages,
or for any other damages which are not direct damages regardless of whether such
damages were or could have been foreseeable to any extent and regardless of
whether any entity has been advised of the possibility of such damages, all and
each of which damages is hereby excluded by agreement of the parties. For
purposes of clarification: no other provision of this Agreement shall be
interpreted to condition, limit, modify, nullify or otherwise prevail in whole
or in part over this Section 6(h). Notwithstanding the foregoing provisions of
this Section 6(h), this Section 6(h) shall not in any manner restrict, limit or
condition BNYM’s ability to receive payment of fees, charges and reimbursable
expenses owed hereunder to BNYM due to services rendered hereunder by BNYM or
BNYM’s ability to claim lost fees as damages in any claim for wrongful
termination.

 

(i)            Notwithstanding any other provision, and for all purposes, of
this Agreement: Neither party shall be liable for any Loss (including Loss
caused by delays, failure, errors, interruption or loss of data) or breach
hereunder occurring directly or indirectly by reason of any event or
circumstance, whether foreseeable or unforeseeable, which despite the taking of
commercially reasonable measures is beyond its reasonable control (“Event Beyond
Reasonable Control”). Upon the occurrence of an Event Beyond Reasonable Control,
the affected party shall be excused from any non-performance caused by the Event
Beyond Reasonable Control for so long as (i) the Event Beyond Reasonable Control
or circumstances caused by it prevail and such party continues to use
commercially reasonable efforts to attempt to perform the obligation so impacted
and (ii) the affected party gives prompt notice to the other parties of the
occurrence of such Event Beyond Reasonable Control.

 

(j)            No party may assert a cause of action against the Escrow Agent or
any of its affiliates that allegedly occurred more than eighteen (18) months
immediately prior to the filing of the suit (or, if applicable, commencement of
arbitration proceedings) alleging such cause of action.

 

(k)           The Company will provide such information and documentation as the
Escrow Agent may reasonably request in connection with the services provided by
the Escrow Agent under this Agreement.

 

(l)            Except as expressly provided in this Agreement, the Escrow Agent
hereby disclaims all representations and warranties, express or implied, made to
the Company and the Dealer Manager or any other person, including, without
limitation, any warranties regarding quality, suitability, merchantability,
fitness for a particular purpose or otherwise (irrespective of any course of
dealing, custom or usage of trade), of any services or goods provided incidental
to services provided under this Agreement. The Escrow Agent disclaims any
warranty of title or non-infringement except as otherwise set forth in this
Agreement.

 

9

--------------------------------------------------------------------------------


 

(m)                               Notwithstanding any other provision in this
Agreement, the Company and the Dealer Manager each agrees not to amend or adopt
any governing documents, amend or adopt any policies or amend the terms of the
Initial Offering or Prospectus which would materially affect the obligations or
responsibilities of the Escrow Agent hereunder without the prior written
approval of the Escrow Agent, which approval shall not be unreasonably withheld
or delayed.

 

(n)                                 The parties agree that the Escrow Agent has
no role in the preparation of the documents used in the Initial Offering (the
“Offering Documents”), has not reviewed any such documents and makes no
representations or warranties with respect to the information contained therein
or omitted therefrom. The Escrow Agent agrees that it may be named in the
Prospectus and other Offering Documents, to the extent necessary to describe
this Agreement and the duties of the Escrow Agent herein, and for no other
purpose. The Escrow Agent shall have no obligation, duty or liability with
respect to compliance with any federal or state securities, disclosure or tax
laws concerning the Offering Documents or the issuance, offering or sale of the
Shares. The Escrow Agent shall have no duty or obligation to monitor the
application and use of Collected Funds once transferred to the Company, that
being the sole obligation and responsibility of the Company.

 

(o)                                 Notwithstanding any other provision of this
Agreement, BNYM shall have no duty or obligation to act in accordance with a
Transaction Restriction (as defined immediately below) unless and until the
Company and BNYM have mutually agreed to and executed Written Instructions in
accordance with Section 6(f) which govern all actions BNYM is expected to take
or not take in connection with the Transaction Restriction. “Transaction
Restriction” is hereby defined to mean any provision in the Prospectus which
provides for the delay, elimination, restriction, limitation, conditioning,
suspension or other adverse impact on the ability of an individual shareholder,
groups or categories of shareholders or all shareholders to purchase, transfer
or redeem Shares solely upon presentation, as the case may be, of a purchase
order satisfying all conditions imposed by this Agreement or a transfer or
redemption instruction satisfying all conditions imposed by this Agreement, or
any provision of the Company’s charter or any other Company governance document
or an action or resolution of the Company’s Board of Directors having the same
or similar effect, and includes by way of illustration and not limitation any of
the foregoing relative to an excessive trading policy, a minimum holding period,
a minimum investment period, a share redemption plan, a redemption allocation or
proration policy, a cap or limitation on individual or aggregate redemptions
under any circumstances or over any period of time, liquidity requirements, a
funds availability policy or suitability standards.

 

(p)                                 The quoted terms below have the indicated
meanings:

 

(i)                                     “Authorized Person” means those officers
of the Company or Dealer Manager, as the case may be, specified to be Authorized
Persons for purposes of this Agreement in a written instrument executed by the
Company or the Dealer Manager, as the case may be, and delivered to the Escrow
Agent, as such written instrument may be amended from time to time by an
Authorized Person of the Company or Dealer Manager, as appropriate, and each
such person is duly authorized by, respectively, the Company or the Dealer
Manager, to give Written Instructions on behalf of, respectively, the Company or
the Dealer Manager. An Authorized Person’s scope of authority may be limited by
setting forth such limitation in a written document signed by an Authorized
Person.

 

(ii)                                  “BNYM Authorized Person” means those
employees of the Escrow Agent specified to be Authorized Persons for purposes of
this Agreement in a written instrument executed by the Escrow Agent and
delivered to the Company and the Dealer Manager, as such written instrument may
be amended from time to time by an Authorized Person of the Escrow Agent, and
each such person is duly authorized by the Escrow Agent to give Written
Instructions on behalf of the

 

10

--------------------------------------------------------------------------------


 

Escrow Agent. A BNYM Authorized Person’s scope of authority may be limited by
setting forth such limitation in a written document signed by a BNYM Authorized
Person.

 

(iii)                               “Loss” means any loss, claim, suit,
controversy, breach or damage of any nature whatsoever (including but not
limited to those arising out of or related to this Agreement) and regardless of
the form of action or legal theory.

 

(iv)                              “Written Instructions” means:

 

(A)                              written instructions signed by an Authorized
Person (or a person reasonably believed by the Escrow Agent to be an Authorized
Person), addressed to and received by the Escrow Agent, and delivered by hand,
private messenger with signed acknowledgment of receipt, U.S. Postal Service
with signed acknowledgment of receipt, or overnight national courier service
with signed acknowledgment of receipt; and

 

(B)                                email sent by an Authorized Person (or a
person reasonably believed by the Escrow Agent to be an Authorized Person) to
the email address of a BNYM Authorized Person, with a return email from the BNYM
Authorized Person acknowledging receipt.

 

7.                                      Escrow Agent Fee. The Escrow Agent shall
be entitled to compensation for services provided hereunder in accordance with
the fees and charges set forth in the fee letter agreement between the parties
dated October 22, 2010, as such fee letter agreement may be amended from time to
time, and reimbursement of the reasonable out-of-pocket expenses incurred in
connection with such services, which compensation and reimbursement shall be
paid by the Company. The foregoing obligation of the Company shall become an
obligation of the Dealer Manager with respect to fees and reimbursable expenses
that the Company does not pay within 30 days of being invoiced by BNYM. Subject
to the provisions of Section 11 hereof, the fee agreed upon for the services
rendered hereunder in the aforementioned fee letter agreement is intended as
full compensation for the Escrow Agent’s services as contemplated by this
Agreement. Any fee, reimbursement for costs and expenses, indemnification for
damages incurred by the Escrow Agent or other monies of any sort may be paid out
of or chargeable to the income of assets of the Escrow Accounts if such is not
paid by the Company or Dealer manager within thirty (30) days of demand by the
Escrow Agent, but any partial recovery by the Escrow Agent pursuant to the
foregoing sentence shall not be construed as an accord and satisfaction of all
amounts that may be owed.

 

8.                                      Investment of Share Payments.

 

(a)                                  The accounts constituting the Escrow
Accounts shall be titled in a manner as the parties hereto may agree.

 

(b)                                 All interest earned by funds in the Escrow
Accounts shall be retained in the Escrow Accounts until disbursed in accordance
with Section 4 or Section 2(f).

 

(c)                                  The Escrow Agent shall have no
responsibility or liability for any Loss which may result from the deposit of
Conforming Payments into and holding of the proceeds of the Conforming Payments
and interest in, as appropriate, the Consolidated DDA Account or the Escrow
Accounts unless such Loss is the result of willful misconduct or gross
negligence of the Escrow Agent.

 

(d)                                 The parties recognize and agree that the
Escrow Agent will not provide supervision, recommendations or advice relating to
the investment of moneys held in the Escrow Accounts.

 

11

--------------------------------------------------------------------------------


 

(e)                                  The Escrow Agent shall send statements to
the Company on a monthly basis reflecting activity in the Escrow Accounts for
the preceding month, provided that no such statement need be rendered for an
Account if no activity occurred in the particular Account for such month.

 

9.                                      Tax Reporting.

 

(a)                                  As of the end of each calendar year and to
the extent required under the provisions of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder (the “Code”), whether or
not such income was disbursed during a such calendar year, the Escrow Agent
shall report to the Internal Revenue Service (the “IRS”) all income earned from
the investment of any sum held in the Escrow Accounts to the person or entity
receiving the interest or other taxable income.

 

(b)                                 The Company shall, upon request of the
Escrow Agent after the date hereof, provide the Escrow Agent with certified tax
identification numbers by furnishing appropriate IRS forms W-9 or W-8 and other
forms and documents that the Escrow Agent may reasonably request. The parties
hereto understand that if such tax reporting documentation is not so certified
to the Escrow Agent, the Escrow Agent may be required by the Code to withhold a
portion of any interest or other income earned on the Collected Funds.

 

(c)                                  To the extent that the Escrow Agent becomes
liable for the payment of any taxes in respect of income derived from the
investment of funds held or payments made hereunder, the Escrow Agent shall
satisfy such liability to the extent possible from the funds in the Escrow
Accounts.

 

10.                               Notices. All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of service if served personally
on the party to whom notice is to be given, (ii) on the day of transmission if
sent by facsimile transmission to the facsimile number given below, and written
confirmation of receipt is obtained promptly after completion of transmission,
(iii) on the day after delivery to the United Parcel Service or similar
overnight courier or the Express Mail service maintained by the United States
Postal Service and sent via overnight delivery or (iv) on the fifth day after
mailing, if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid, and properly addressed, return
receipt requested, to the party as follows:

 

If to Company:

 

Clarion Partners Property Trust Inc.

230 Park Avenue, New York, NY 10169

Attention: Michael O’Connor and Amy Boyle

Fax: (212) 883-2700

 

With a copy (which shall not constitute notice) to:

 

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention: Rosemarie Thurston

Fax: (404) 881-7777

 

12

--------------------------------------------------------------------------------


 

If to the Dealer Manager:

 

ING Investments Distributor, LLC

7337 E. Doubletree Ranch Road, Scottsdale, AR 85258

Attention: Senior Vice President of Operations

Fax: (480) 477-2745

 

If to the Escrow Agent:

 

BNY Mellon Investment Servicing (US) Inc.

301 Bellevue Parkway

Wilmington, Delaware 19809

Attention: President

 

With a copy to:

 

BNY Mellon Investment Servicing (US) Inc.

301 Bellevue Parkway

Wilmington, Delaware 19809

Attention: Senior Counsel – TA & SubAccounting

 

Any party hereto may change its address for purposes of this paragraph by giving
the other party written notice of the new address in the manner set forth above.

 

11.                               Indemnification of the Escrow Agent. The
Company and the Dealer Manager each hereby agree to jointly and severally
indemnify and defend the Escrow Agent and its officers, directors, employees and
agents, and hold them harmless, from and against any and all claims, suits,
actions, proceedings, damages, losses, liabilities, obligations, costs and
reasonable expenses (including attorneys’ fees and court costs, travel costs,
reasonable settlement costs and other reasonable out-of-pocket costs related to
dispute resolution) which the Escrow Agent may suffer or incur directly or
indirectly from or which relate in any way to (i) this Agreement, (ii) any
transaction to which this Agreement relates, (iii) for avoidance of doubt: any
actions taken or not taken hereunder pursuant to Sections 11, 19 or 21 (except,
with respect to Section 22, a removal attributable to a material breach of the
Agreement by the Escrow Agent) or the second to last sentence of Section 21
hereunder, (iv) any action taken or omitted to be taken by the Escrow Agent in
connection with the provision of services to the Company or pursuant to Written
Instructions, and, (v) for the avoidance of doubt: any liability for taxes or
any additions for late payment, interest, penalties or other assessments or
expenses that may be charged to or incurred by the Escrow Agent under applicable
tax laws or tax regulations attributable to the investment of funds held in
escrow by the Escrow Agent or disbursements made hereunder; except to the extent
any of the foregoing in clauses (i) through (v) is finally adjudicated to have
directly resulted from or been caused by the Escrow Agent’s own intentional
misconduct, bad faith or gross negligence with respect to its duties under this
Agreement. The provisions of this Section 11 shall survive the termination of
this Agreement and the resignation or removal of the Escrow Agent.

 

12.                               Attachment of Escrow Property; Compliance with
Legal Orders. In the event that any property held under escrow hereunder
(“Escrow Property”) shall be attached, garnished or levied upon by any court
order, or the delivery thereof shall be stayed or enjoined by an order of a
court, or any order, judgment or decree shall be made or entered by any court
order affecting the Escrow Property, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to respond as it deems appropriate or to
comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that the Escrow

 

13

--------------------------------------------------------------------------------


 

Agent obeys or complies with any such writ, order or decree, it shall not be
liable to the Company or the Dealer Manager or to any other person, firm or
corporation, should, by reason of such compliance notwithstanding, such writ,
order or decree be subsequently reversed, modified, annulled, set aside or
vacated.

 

13.                               Successors and Assigns.

 

(a)                                  Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto and any such attempted assignment without such prior written consent
shall be null and void and of no force and effect. This Agreement shall inure to
the benefit of and shall be binding upon the heirs, executors, administrators,
successors and permitted assigns of the parties hereto,

 

(b)                                 Notwithstanding the above, any corporation
or association into which the Escrow Agent may be converted or merged, or with
which it may be consolidated, or to which it may sell or transfer all or
substantially all of its corporate trust business and assets as a whole or
substantially as a whole, or any corporation or association resulting from any
such conversion, sale, merger, consolidation or transfer to which the Escrow
Agent is a party, shall be and become the successor escrow agent under this
Agreement and shall have and succeed to the rights, powers, duties, immunities
and privileges as its predecessor, without the execution or filing of any
instrument or paper or the performance of any further act.

 

(c)                                  For purposes of clarification: a change in
control of Escrow Agent shall not constitute an assignment under this
Section 13.

 

14.                               Term.

 

(a)                                  In the event the SEC has not declared the
Registration Statement effective by the date which is the first anniversary of
the Effective Date, each of the Company and the Dealer Manager may terminate
this Agreement by sending written notice of termination to the other parties to
this Agreement specifying the date as of which the Agreement shall terminate,
which may not be less than 30 days from the date such notice is delivered to the
other parties, whereupon this Agreement shall terminate at 11:59 PM on the date
specified in the termination notice.

 

(b)                                 Unless this Agreement is earlier terminated
in accordance with Section 14(a), this Agreement shall remain in effect from the
Effective Date until the Escrow Agent has disbursed all funds in the Escrow
Accounts in accordance with Section 4 of this Agreement and has performed all
responsibilities associated with such disbursement, whereupon this Agreement
shall terminate. While the termination of this Agreement may occur in accordance
with the foregoing sentence without further action by any party, any party may
document the termination of this Agreement by sending written notification of
termination to the other parties and the termination shall be effective as of
the date cited in the notification, or the date of receipt of the notification
if no date is cited, unless a party objects to the notification of termination
in which case the Agreement will terminate as of the date and time agreed in
writing by the parties. Upon a termination of the Agreement, the Escrow Agent
shall thereafter be relieved of all responsibilities, including those relating
to the Accounts, except claims which are occasioned by its gross negligence or
willful misconduct.

 

15.                               Governing Law. This Agreement shall be
construed, performed, and enforced in accordance with, and governed by, the laws
of the State of New York, without giving effect to the principles of conflicts
of laws thereof.

 

14

--------------------------------------------------------------------------------


 

16.                               Severability. In the event that any part of
this Agreement is declared by any court or other judicial or administrative body
to be null, void or unenforceable, said provision shall survive to the extent it
is not so declared, and all of the other provisions of this Agreement shall
remain in full force and effect.

 

17.                               Amendments; Waivers. This Agreement may be
amended or modified, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the parties hereto or, in the case of a waiver, by the party waiving
compliance. Any waiver by any party of any condition, or of the breach of any
provision, term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall not be deemed to be nor construed
as further or continuing waiver of any such condition, or of the breach of any
other provision, term, covenant, representation or warranty of this Agreement.

 

18.                               Entire Agreement; Counterparts. This Agreement
contains the entire understanding among the parties hereto with respect to the
subject matter of this Agreement and supersedes and replaces all prior and
contemporaneous agreements and understandings, oral or written, with regard to
the subject matter of this Agreement. This Agreement, and any amendments hereto,
may be executed by the parties hereto in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

19.                               Section Headings. The section headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

20.                               Disputes.

 

(a)                                  In the event of a disagreement among any of
the parties to this Agreement, or among them or any other person resulting in
adverse claims and demands being made in connection with or from any property in
the Accounts, the Escrow Agent shall be entitled to refuse to comply with any
such claims or demands as long as such disagreement may continue, and in so
refusing, shall make no delivery or other disposition of any property then held
by it in the Accounts under this Agreement, and in so doing, the Escrow Agent
shall be entitled to continue to refrain from acting until (i) the right of
adverse claimants shall have been finally settled by binding arbitration or
finally adjudicated in a court assuming and having jurisdiction of the property
involved herein or affected hereby or (ii) all differences shall have been
adjusted by agreement and the Escrow Agent shall have been notified in writing
of such agreement signed by the parties hereto.

 

(b)                                 In the event of such a dispute, the Escrow
Agent shall be entitled, in its discretion and judgment, to tender into the
registry or custody of any court of competent jurisdiction subject to the
limitations set forth in Section 15 of this Agreement, all money or property in
its hands under this Agreement, together with such legal pleadings as the Escrow
Agent deems appropriate, and thereupon be discharged from all further duties and
liabilities under this Agreement. In the event of any uncertainty as to its
duties hereunder, the Escrow Agent may refuse to act under the provisions of
this Agreement pending order of a court of competent jurisdiction and the Escrow
Agent shall have no liability to the Company, the Dealer Manager, any Dealer or
to any other person as a result of such action. The filing of any such legal
proceedings shall not deprive the Escrow Agent of its compensation earned under
this Agreement.

 

21.                               Resignation. The Escrow Agent may resign upon
thirty (30) days advance written notice to the Company and the Dealer Manager (a
“Resignation Notice”). Such resignation shall become effective on the date
specified in a Resignation Notice, which shall be not earlier than thirty (30)
days after such Resignation Notice has been given. In the event of any such
resignation, a successor escrow agent, which shall be a bank or trust company
organized under the laws of the United States of America,

 

15

--------------------------------------------------------------------------------


 

shall be appointed by the mutual agreement of the Company and the Dealer
Manager. Any such successor escrow agent shall deliver to the Company and the
Dealer Manager a written instrument accepting such appointment, and thereupon
shall succeed to all the rights and duties of the Escrow Agent hereunder and
shall be entitled to receive the Accounts from the Escrow Agent. The Escrow
Agent shall promptly pay all funds in the Accounts, including interest thereon,
to the successor escrow agent. If a successor escrow agent is not appointed by
the Company or the Dealer Manager within the thirty (30) day period following
delivery of a Resignation Notice by the Escrow Agent, the Escrow Agent may
petition any court of competent jurisdiction to name a successor escrow agent.
All costs, expenses and reasonable attorney’s fees the Escrow Agent incurs in
connection with such proceeding shall be paid by the Company.

 

22.                               Removal. The Escrow Agent may be jointly
removed by the Company and the Dealer Manager at any time, by written notice
executed by both of them (a “Removal Notice”), which Removal Notice shall become
effective on the date specified in such Removal Notice. The removal of the
Escrow Agent shall not deprive the Escrow Agent of its compensation earned prior
to such removal. In the event of any such removal, a successor escrow agent,
which shall be a bank or trust company organized under the laws of the United
States of America, shall be appointed by the mutual agreement of the Company and
the Dealer Manager. Any such successor escrow agent shall deliver to the Company
and the Dealer Manager a written instrument accepting such appointment, and
thereupon shall succeed to all the rights and duties of the Escrow Agent
hereunder and shall be entitled to receive the Accounts from the Escrow Agent.
The Escrow Agent shall promptly pay all funds in the Accounts, including
interest thereon, to the successor escrow agent. If a successor escrow agent is
not appointed by the Company or the Dealer Manager within the thirty (30) day
period following delivery of a Removal Notice, the Escrow Agent may petition any
court of competent jurisdiction to name a successor escrow agent. All costs,
expenses and reasonable attorneys fees the Escrow Agent incurs in connection
with such proceeding shall be paid by the Company.

 

23.                               Maintenance of Records. The Escrow Agent shall
maintain accurate records of all transactions hereunder. Promptly after the
termination of this Agreement, and as may from time to time be reasonably
requested by the Company before such termination, the Escrow Agent shall, at the
Company’s sole cost and expense, provide the Company with a copy of such
records, certified by the Escrow Agent to be a complete and accurate account of
all transactions hereunder. The authorized representatives of the Company and
the Dealer Manager shall also have access to the Escrow Agent’s books and
records to the extent relating to its duties hereunder, during normal business
hours upon reasonable notice to the Escrow Agent, and at the requesting party’s
expense.

 

24.                               Representatives. Authorized Persons have been
duly appointed to act as the representatives of the Company or Dealer Manager,
as applicable, hereunder and have full power and authority to execute and
deliver any Written Instructions, to amend, modify or waive any provision of
this Agreement and to take any and all other actions on behalf of the Company or
Dealer Manager, as applicable, under this Agreement, all without further consent
or direction from, or notice to, the Company or Dealer Manager, as applicable,
or any other party.

 

25.                               USA Patriot Act. The Company and Dealer
Manager acknowledge that the Escrow Agent may request identifying information in
connection with the USA Patriot Act, Pub.L. 107-56 (the “Patriot Act”), and the
Company and Dealer Manager agree to provide any such information requested by
the Escrow Agent in connection with the Patriot Act or any similar legislation
or regulation to which the Escrow Agent is subject, in a timely manner.

 

26.                               Illegal Activities. The Escrow Agent shall
have the right in its sole discretion to not accept appointment as escrow agent
and reject funds and collateral from any party in the event that the Escrow
Agent has reason to believe that such funds or collateral violate applicable
banking practices or

 

16

--------------------------------------------------------------------------------


 

applicable laws or regulations, including, but not limited to, the Patriot Act.
In the event of suspicious or illegal activity and pursuant to all applicable
laws, regulations and practices, the other parties to this Agreement will assist
the Escrow Agent and comply with any reviews, investigations and examinations
directed against the deposited funds.

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Escrow Agreement to be executed the day and year first set forth above.

 

 

Clarion Partners Property Trust Inc., the Company

 

 

 

 

 

 

By:

/s/ L. Michael O’Connor

 

 

L. Michael O’Connor

 

 

Senior Vice President and Secretary

 

 

 

ING Investments Distributor, LLC, as Dealer Manager

 

 

 

 

 

 

By:

/s/ Robert Terris

 

 

Name:

Robert Terris

 

 

Title:

Vice President

 

 

 

BNY Mellon Investment Servicing (US) Inc., as Escrow Agent

 

 

 

 

 

 

By:

/s/ James R. Foggo

 

 

Name:

James R. Foggo

 

 

Title:

Vice President

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

Wire Instructions

 

Bank Name:

PNC Bank, National Association

Bank Address:

Pittsburgh, PA

ABA Number:

031000053

Account Number:

8611811781

Credit to:

[Stockholder’s Name]

Stockholder A/C#:

 

 

18

--------------------------------------------------------------------------------


 

Exhibit B

 

Bank and Accounts

 

Bank: PNC Bank, National Association (“Depository Bank”)

 

Accounts:

 

“Consolidated DDA Account” - A non-interest bearing business checking account at
the Depository Bank. Balance credits are given by the Depository Bank on
balances in the account to offset account fees. FDIC insurance up to the FDIC
insurance limit ($250,000 as of the Effective Date) is applicable to this
account but it is applicable to this account solely as a single account and it
is not applicable separately and individually to each and every owner of a
subaccount in this account. This means that this account receives FDIC insurance
(up to the FDIC insurance limit) as if owned by a single person and that the
FDIC insurance does not apply up to its limit for each and every Purchaser whose
Share Payment may be in this account.

 

“Escrow (Non-Eligible) Account” - A non-interest bearing business checking
account at the Depository Bank. After the close of business each business day,
funds in this account (the “Checking Account”) in excess of $100,000 are
transferred (or “swept”) to an interest-bearing account at the Nassau (Bahamas)
branch of the Depository Bank (“Nassau Account”). The Depository Bank
periodically sets the rate at which interest is paid. Each morning, principal
and interest in the Nassau Account is transferred to the Checking Account. FDIC
insurance is applicable to the Checking Account to the same extent as described
above for the Consolidated DDA Account. The Nassau Account is not FDIC insured.

 

“Escrow (Eligible) Account” - An interest bearing FDIC-insured (for eligible
persons) checking account at the Depository Bank. The Depository Bank
periodically sets the rate at which interest is paid. Interest accrues daily and
is paid monthly on the last business day of each month. The FDIC insurance
applicable to this account is available individually up to the FDIC insurance
limit to each Purchaser whose Share Payment may be in this account as of a
particular day, subject to all rules of the FDIC regarding FDIC deposit
insurance.

 

19

--------------------------------------------------------------------------------